Case 2:16-md-02724-CMR Document 1773-3 Filed 05/19/21 Page 1 of 16




                Exhibit A
Case
 Case2:16-md-02724-CMR
       2:17-cv-03768-CMR Document
                          Document1773-3
                                   15 Filed
                                          Filed
                                            06/18/18
                                                05/19/21
                                                       Page
                                                          Page
                                                            1 of2247
                                                                  of 16




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS              MDL2724
 PRICING ANTITRUST LITIGATION                16-MD-2724

                                             HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:
                                             Civil Action No.
 State Attorneys General Litigation
                                             17-3768
 THE STATE OF CONNECTICUT;
 THE STATE OF ALABAMA;
 THE STATE OF ALASKA;
 THE STA TE OF ARIZONA;
 THE STATE OF ARKANSAS;                      June 15, 2018
 THE STATE OF CALIFORNIA;
 THE STATE OF COLORADO;
 THE DISTRICT OF COLUMBIA;                   PLAINTIFF STATES'
 THE STATE OF DELAWARE;                      CONSOLIDATED AMENDED
 THE STATE OF FLORIDA;                       COMPLAINT
 THE STATE OF HAWAII;
 THE STA TE OF IDAHO;
 THE STATE OF ILLINOIS;
 THE STATE OF INDIANA;
 THE STATE OF IOWA;                          Non-Public Version:
 THE STATE OF KANSAS;                        Filed Under Seal
 THE COMMONWEAL TH OF KENTUCKY;
 THE STA TE OF LOUISIANA;
 THE STA TE OF MAINE;
 THE STATE OF MARYLAND;
 THE COMMONWEALTH OF
      MASSACHUSETTS;
 THE STATE OF MICHIGAN;
 THE STATE OF MINNESOTA;
 THE STATE OF MISSISSIPPI;
 THE STATE OF MISSOURI;
 THE STATE OF MONTANA;
 THE STA TE OF NEBRASKA;
 THE STATE OF NEV ADA;
 THE STATE OF NEW HAMPSHIRE;
 THE STATE OF NEW JERSEY;
 THE STATE OF NEW MEXICO;
 THE STA TE OF NEW YORK;
 THE STA TE OF NORTH CAROLINA;
Case
 Case2:16-md-02724-CMR
       2:17-cv-03768-CMR Document
                          Document1773-3
                                   15 Filed
                                          Filed
                                             06/18/18
                                                05/19/21
                                                       Page
                                                         Page
                                                            2 of3247
                                                                  of 16




 THE STATE OF NORTH DAKOTA;
 THE STATE OF OHIO;
 THE STATE OF OKLAHOMA;
 THE STATE OF OREGON;
 THE COMMONWEAL TH OF
     PENNSYLVANIA;
 THE COMMONWEALTH OF PUERTO RICO;
 THE STATE OF RHODE ISLAND;
 THE STATE OF SOUTH CAROLINA;
 THE STA TE OF TENNESSEE;
 THE STATE OF UTAH;
 THE STATE OF VERMONT;
 THE COMMONWEAL TH OF VIRGINIA;
 THE STATE OF WASHINGTON;
 THE STATE OF WEST VIRGINIA;
 THE STATE OF WISCONSIN;
 THE STATE OF WYOMING;

       V.

 ACTA VIS HOLDCO U.S., INC.;
 ACTA VIS PHARMA, INC.;
 ASCEND LABO RA TORIES, LLC;
 APOTEX CORP.;
 AUROBINDO PHARMA USA, INC.;
 CITRON PHARMA, LLC;
 DR. RED DY'S LABO RA TORIES, INC.;
 EM CURE PHARMACEUTICALS, LTD.;
 GLENMARK PHARMACEUTICALS, INC.;
 HERITAGE PHARMACEUTICALS, INC.;
 LANNETT COMPANY, INC.;
 RAJIV MALIK;
 MAYNE PHARMA INC.;
 SATISH MEHTA;
 MYLAN PHARMACEUTICALS, INC.;
 PAR PHARMACEUTICAL COMPANIES, INC.;
 SANDOZ, INC.;
 SUN PHARMACEUTICAL INDUSTRIES, INC.;
 TEVA PHARMACEUTICALS USA, INC.;
 ZYDUS PHARMACEUTICALS (USA), INC.
Case
 Case2:16-md-02724-CMR
      2:17-cv-03768-CMR Document 1773-3
                                 15 FiledFiled
                                          06/18/18
                                               05/19/21
                                                     PagePage
                                                          172 4ofof247
                                                                    16




    commerce, that may, tended to or did deceive or mislead consumers. These practices included

    false or misleading statements of fact concerning the price of drugs and failures to state material

    facts about the costs of drugs, actions that deceived or tended to deceive consumers.

    Additionally, Defendants' actions constituted unconscionable trade practices, because they

    resulted in supra-competitive prices for the aforementioned drugs, resulting in a gross disparity

    between the prkes paid by consumers and the valued received. These practices and actions

    violated the New Mexico Unfair Practices Act, N.M. Stat. Ann.§ 57-12-1 et. seq.

            767.    The aforementioned actions and practices by Defendants also constitute unfair

    competition and unjust enrichment under New Mexico's common law.

            768.    Accordingly, the State of New Mexico is entitled remedies available to it under

    the New Mexico Antitrust Act, the New Mexico Unfair Practices Act, and New Mexico common

    law, including injunctive relief, actual, treble, and statutory damages, restitution, disgorgement,

    civil penalties, costs, attorney's fees, and any other appropriate monetary and injunctive relief.

    See N.M. Stat. Ann.§§ 57-1-3, -7, -8; N.M. Stat. Ann.§ 57-12-8, -10, -11.

                                                 New York

            769.    Plaintiff State of New York repeats and re-alleges each and every preceding

    allegation as if fully set forth herein.

            770.    The aforementioned practices by the Defendants violate New York antitrust law,

    the Donnelly Act, New York Gen. Bus. Law §§ 340-342c, and constitute both "fraudulent" and

    "illegal" conduct in violation of New York Executive Law§ 63(12).

            771.    Plaintiff State of New York seeks relief, including but not limited to damages, for

    New York consumers and New York state entities that paid for one or more of the drugs

    identified in this Consolidated Amended Complaint during the relevant period and thereby paid



                                                     164
Case
 Case2:16-md-02724-CMR
      2:17-cv-03768-CMR Document 1773-3
                                 15 FiledFiled
                                          06/18/18
                                               05/19/21
                                                     PagePage
                                                          173 5ofof247
                                                                    16




   more than they would have paid but for Defendants' unlawful conduct. Plaintiff State of New

   York also seeks, and is entitled to, civil penalties, injunctive relief, other equitable relief

   (including but not limited to disgorgement), and fees and costs.

                                              North Carolina

           772.    Plaintiff State of North Carolina repeats and re-alleges each and every preceding

   allegation as if fully set forth herein.

           773.    Defendants' acts of distributing, marketing and selling generic pharmaceutical

   drugs to consumers through drug wholesalers and distributors, pharmacy and supermarket

   chains, and other resellers of generic pharmaceutical drugs and in otherwise engaging in the

   conduct more fully described herein with respect to the numerous generic pharmaceutical drugs

   identified herein, the Defendants are engaging in trade or commerce that directly or indirectly

   harmed North Carolina consumers pursuant to North Carolina's Unfair and Deceptive Trade

   Practices Act, N.C. Gen. Stat.§ 75-1 et seq.

           774.    The Defendants agreed to, and did in fact, act in restraint of trade or commerce in

   each generic drug market identified herein that includes North Carolina, by affecting, fixing,

   controlling and/or maintaining at artificial and non-competitive levels, the prices at which the

   numerous generic pharmaceutical drugs identified herein were sold, distributed or obtained in

   North Carolina, deprived North Carolina consumers from paying a price for the numerous

   generic pharmaceutical drugs identified herein which would have been competitive and fair

   absent the agreement to allocate customers and fix prices.

           775.    The aforesaid methods, acts or practices constitute unfair methods of competition

   and/or unfair acts or practices within their meaning under the North Carolina Unfair and




                                                     165
Case
Case2:16-md-02724-CMR
     2:17-cv-03768-CMR Document
                       Document 15
                                1773-3
                                   FiledFiled
                                         06/18/18
                                              05/19/21
                                                   PagePage
                                                        230 of
                                                            6 of
                                                               247
                                                                 16




                                       Respectfully submitted,

                                       BARBARA D. UNDERWOOD
                                       Attorney General of the State of New York

                                       MANISHA SHETH
                                       Executive Deputy Attorney General for
                                       Economic Justice

                                       BEAU BUFFIER
                                       Chief, Antitrust Bureau

                                       ELINOR R. HOFFMAN
                                       Deputy Chief, Antitrust Bureau

                                       ROBERT L. HUBBARD
                                       EMILY GRANRUD
                                       Assistant Attorneys General

                                       28 Liberty, 20th Floor
                                       New York, New York 10005
                                       Tel: (212) 416-8267
                                       Fax: (212) 416-6015

                                       ATTORNEYS FOR THE
                                       ST ATE OF NEW YORK




                                        222
Case
 Case2:16-md-02724-CMR
      2:19-cv-02407-CMR Document
                        Document1773-3  Filed
                                 106 Filed    05/19/21Page
                                           11/01/19     Page
                                                           1 of7 538
                                                                 of 16




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT

 THE STATE OF CONNECTICUT;
 THE STATE OF ALABAMA;
 THE STATE OF ALASKA;                         MDL 2724
 THE TERRITORY OF AMERICAN                    16-MD-2724
   SAMOA;
 THE STATE OF ARIZONA;
 THE STATE OF ARKANSAS;                       HON. CYNTHIA M. RUFE
 THE STATE OF COLORADO;
 THE STATE OF DELAWARE;
 THE DISTRICT OF COLUMBIA;                    Civil Action No. 19-CV-2407-CMR
 THE STATE OF FLORIDA;
 THE STATE OF GEORGIA;
 THE TERRITORY OF GUAM;                       October 31, 2019
 THE STATE OF HAWAII;
 THE STATE OF IDAHO;
 THE STATE OF ILLINOIS;                       AMENDED COMPLAINT
 THE STATE OF INDIANA;
 THE STATE OF IOWA;
 THE STATE OF KANSAS;
 THE COMMONWEALTH OF KENTUCKY;
 THE STATE OF LOUISIANA;
 THE STATE OF MAINE;
 THE STATE OF MARYLAND;
 THE COMMONWEALTH OF
   MASSACHUSETTS;
 THE STATE OF MICHIGAN;
 THE STATE OF MINNESOTA;
 THE STATE OF MISSISSIPPI;
 THE STATE OF MISSOURI;
 THE STATE OF MONTANA;
 THE STATE OF NEBRASKA;
 THE STATE OF NEVADA;
 THE STATE OF NEW HAMPSHIRE;
 THE STATE OF NEW JERSEY;
 THE STATE OF NEW MEXICO;
 THE STATE OF NEW YORK;
 THE STATE OF NORTH CAROLINA;
 THE STATE OF NORTH DAKOTA;
 THE COMMONWEALTH OF THE NORTHERN
   MARIANA ISLANDS;
 THE STATE OF OHIO;
 THE STATE OF OKLAHOMA;
 THE STATE OF OREGON;
Case
 Case2:16-md-02724-CMR
      2:19-cv-02407-CMR Document
                        Document1773-3  Filed
                                 106 Filed    05/19/21Page
                                           11/01/19     Page
                                                           2 of8 538
                                                                 of 16




 THE COMMONWEALTH OF
   PENNSYLVANIA;
 THE COMMONWEALTH OF PUERTO RICO;
 THE STATE OF RHODE ISLAND;
 THE STATE OF SOUTH CAROLINA;
 THE STATE OF SOUTH DAKOTA;
 THE STATE OF TENNESSEE;
 THE STATE OF UTAH;
 THE STATE OF VERMONT;
 THE COMMONWEALTH OF VIRGINIA;
 THE STATE OF WASHINGTON;
 THE STATE OF WEST VIRGINIA;
 THE STATE OF WISCONSIN;
 THE STATE OF WYOMING;

      v.

 TEVA PHARMACEUTICALS USA, INC.;
 ACTAVIS HOLDCO US, INC.;
 ACTAVIS PHARMA, INC.;
 AMNEAL PHARMACEUTICALS, INC.;
 AMNEAL PHARMACEUTICALS LLC;
 APOTEX CORP.;
 ARA APRAHAMIAN;
 AUROBINDO PHARMA U.S.A., INC.;
 DAVID BERTHOLD;
 BRECKENRIDGE PHARMACEUTICAL, INC.;
 JAMES (JIM) BROWN;
 MAUREEN CAVANAUGH;
 TRACY SULLIVAN DIVALERIO;
 DR. REDDY'S LABORATORIES, INC.;
 MARC FALKIN;
 GLENMARK PHARMACEUTICALS, INC., USA;
 JAMES (JIM) GRAUSO;
 KEVIN GREEN;
 GREENSTONE LLC;
 ROBIN HATOSY;
 ARMANDO KELLUM;
 LANNETT COMPANY, INC.;
 LUPIN PHARMACEUTICALS, INC.;
 MYLAN PHARMACEUTICALS INC.;
 JILL NAILOR;
 JAMES (JIM) NESTA;
 PAR PHARMACEUTICAL COMPANIES, INC.;
 NISHA PATEL;
 PFIZER, INC.;
Case
Case 2:16-md-02724-CMR Document106
     2:19-cv-02407-CMR Document 1773-3
                                    FiledFiled 05/19/21
                                          11/01/19      Page
                                                     Page 456 9ofof538
                                                                    16




 commerce, that may, tended to or did deceive or mislead consumers. These practices included

 false or misleading statements of fact concerning the price of drugs and failures to state material

 facts about the costs of drugs, actions that deceived or tended to deceive consumers.

 Additionally, Defendants' actions constituted unconscionable trade practices, because they

 resulted in supra-competitive prices for the aforementioned drugs, resulting in a gross disparity

 between the prices paid by consumers and the value received. These practices and actions

 violated the New Mexico Unfair Practices Act, N.M. Stat. Ann. § 57-12-1 et seq.

         1581. The aforementioned actions and practices by Defendants also constitute unfair

 competition and unjust enrichment under New Mexico’s common law.

         1582. Accordingly, the State of New Mexico is entitled remedies available to it under

 the New Mexico Antitrust Act, the New Mexico Unfair Practices Act, and New Mexico common

 law, including injunctive relief, actual, treble, and statutory damages, restitution, disgorgement,

 civil penalties, costs, attorney’s fees, and any other appropriate monetary and injunctive relief.

 See N.M. Stat. Ann. §§ 57-1-3, -7, -8; N.M. Stat. Ann. § 57-12-8, -10, -11.

                                             New York

         1583. Plaintiff State of New York repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

         1584. In addition to violating federal antitrust law, the aforementioned practices by the

 Defendants violate New York antitrust law, the Donnelly Act, New York Gen. Bus. Law §§ 340-

 342c, and constitute both "fraudulent" and "illegal" conduct in violation of New York Executive

 Law § 63(12).

         1585. Plaintiff State of New York seeks relief, including but not limited to damages, for

 New York consumers and New York state entities that paid for one or more of the drugs




                                                 441
Case
Case2:16-md-02724-CMR  Document 106
     2:19-cv-02407-CMR Document 1773-3   Filed
                                     Filed     05/19/21
                                            11/01/19    Page
                                                      Page 45710
                                                               of of
                                                                  53816




  identified in this Complaint during the relevant period and thereby paid more than they would

  have paid but for Defendants' unlawful conduct. Plaintiff State of New York also seeks, and is

  entitled to, civil penalties, injunctive relief, other equitable relief (including but not limited to

  disgorgement), and fees and costs.

          1586    Minnesota Multistate Contracting Alliance for Pharmacy ("MMCAP") contracts

  directly with Defendants and/or has an assignment of antitrust claims from Cardinal Health, Inc.

  ("Cardinal") or other intermediary. New York entities purchase generic drugs through MMCAP

  contracts and have a similar assignment from MMCAP for any claims MMCAP may have for

  violations of the antitrust laws.

          1587. To the extent these assignment clauses support a direct purchase by those

  represented by New York, in addition to all other remedies sought herein, Plaintiff State of New

  York seeks damages under federal antitrust law, 15 U.S.C. § 15.

                                             North Carolina

          1588. Plaintiff State of North Carolina repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1589. By distributing, marketing and selling generic pharmaceutical drugs to consumers

  through drug wholesalers and distributors, pharmacy and supermarket chains, and other resellers

  of generic pharmaceutical drugs and in otherwise engaging in the conduct more fully described

  herein with respect to the numerous generic pharmaceutical drugs identified herein, the

  Defendants are engaging in trade or commerce that directly or indirectly harmed North Carolina

  consumers pursuant to North Carolina’s Unfair or Deceptive Practices Act, N.C. Gen. Stat. § 75-

  1 et seq.

          1590. The Defendants agreed to, and did in fact, act in restraint of trade or commerce in




                                                    442
Case
Case2:16-md-02724-CMR  Document 106
     2:19-cv-02407-CMR Document 1773-3   Filed
                                     Filed     05/19/21
                                            11/01/19    Page
                                                      Page 51911
                                                               of of
                                                                  53816




                                      Respectfully submitted,

                                      LETITIA JAMES
                                      Attorney General of the State of New York

                                      CHRISTOPHER D’ANGELO
                                      Chief Deputy Attorney General
                                      Economic Justice Division

                                      BEAU BUFFIER
                                      Chief, Antitrust Bureau

                                      ROBERT L. HUBBARD
                                      Assistant Attorneys General

                                      28 Liberty, 20th Floor
                                      New York, New York 10005
                                      Tel: (212) 416-8267
                                      Fax: (212) 416-6015

                                      ATTORNEYS FOR THE
                                      STATE OF NEW YORK




                                        504
Case
  Case
     2:16-md-02724-CMR
        2:20-cv-03539-CMRDocument
                           Document
                                  1773-3
                                    1 Filed
                                          Filed
                                             06/10/20
                                                05/19/21
                                                       Page
                                                         Page
                                                            1 of12
                                                                 606
                                                                   of 16



                     THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT

THE STATE OF CONNECTICUT;
THE STATE OF ALABAMA;
THE STATE OF ALASKA;                        Civil Action No. 3:20-cv-00802-SRU
THE STATE OF ARIZONA;
THE STATE OF ARKANSAS;
THE STATE OF COLORADO;                                          United States District Court
                                                                  District of Connecticut
THE STATE OF DELAWARE;                                           FILED AT HARTFORD
THE DISTRICT OF COLUMBIA;                                               June 10       20
                                                               ___________________,20____
THE STATE OF FLORIDA;                       June 10, 2020         /S/ Jeremy J. Shafer
                                                               By_______________________
THE STATE OF GEORGIA;                                                  Deputy Clerk

THE TERRITORY OF GUAM;
THE STATE OF HAWAII;                        COMPLAINT
THE STATE OF IDAHO;
THE STATE OF ILLINOIS;
THE STATE OF INDIANA;
THE STATE OF IOWA;
THE STATE OF KANSAS;                        Public Version
THE COMMONWEALTH OF KENTUCKY;
THE STATE OF LOUISIANA;
THE STATE OF MAINE;
THE STATE OF MARYLAND;
THE COMMONWEALTH OF
  MASSACHUSETTS;
THE STATE OF MICHIGAN;
THE STATE OF MINNESOTA;
THE STATE OF MISSISSIPPI;
THE STATE OF MISSOURI;
THE STATE OF MONTANA;
THE STATE OF NEBRASKA;
THE STATE OF NEVADA;
THE STATE OF NEW HAMPSHIRE;
THE STATE OF NEW JERSEY;
THE STATE OF NEW MEXICO;
THE STATE OF NEW YORK;
THE STATE OF NORTH CAROLINA;
THE STATE OF NORTH DAKOTA;
THE COMMONWEALTH OF THE NORTHERN
  MARIANA ISLAND;
THE STATE OF OHIO;
THE STATE OF OKLAHOMA;
THE STATE OF OREGON;
THE COMMONWEALTH OF
  PENNSYLVANIA;
THE COMMONWEALTH OF PUERTO RICO;
THE STATE OF RHODE ISLAND;
Case
  Case
     2:16-md-02724-CMR
        2:20-cv-03539-CMRDocument
                           Document
                                  1773-3
                                    1 Filed
                                          Filed
                                             06/10/20
                                                05/19/21
                                                       Page
                                                         Page
                                                            2 of13
                                                                 606
                                                                   of 16



THE STATE OF SOUTH CAROLINA;
THE STATE OF TENNESSEE;
THE STATE OF UTAH;
THE STATE OF VERMONT;
THE COMMONWEALTH OF VIRGINIA;
THE STATE OF WASHINGTON;
THE STATE OF WEST VIRGINIA;
THE STATE OF WISCONSIN; and
U.S. VIRGIN ISLANDS

    v.

SANDOZ, INC.;
ACTAVIS HOLDCO US, INC.;
ACTAVIS ELIZABETH LLC;
ACTAVIS PHARMA, INC.;
AMNEAL PHARMACEUTICALS, INC.;
AMNEAL PHARMACEUTICALS, LLC;
ARA APRAHAMIAN;
AUROBINDO PHARMA U.S.A., INC.;
BAUSCH HEALTH AMERICAS, INC.;
BAUSCH HEALTH US, LLC;
MITCHELL BLASHINSKY;
DOUGLAS BOOTHE;
FOUGERA PHARMACEUTICALS INC.;
GLENMARK PHARMACEUTICALS INC., USA
JAMES (JIM) GRAUSO;
GREENSTONE LLC;
G&W LABORATORIES, INC.;
WALTER KACZMAREK;
ARMANDO KELLUM;
LANNETT COMPANY, INC.;
LUPIN PHARMACEUTICALS, INC.;
MALLINCKRODT INC.;
MALLINCKRODT LLC;
MALLINCKRODT plc;
MYLAN INC.;
MYLAN PHARMACEUTICALS INC.;
KURT ORLOFSKI;
MICHAEL PERFETTO;
PERRIGO NEW YORK, INC.;
PFIZER INC.;
SUN PHARMACEUTICAL INDUSTRIES, INC.;
TARO PHARMACEUTICALS USA, INC.;
TELIGENT, INC.;
ERIKA VOGEL-BAYLOR;
JOHN WESOLOWSKI; and
WOCKHARDT USA LLC
     Case
      Case2:16-md-02724-CMR
            2:20-cv-03539-CMR Document
                               Document1773-3
                                        1 FiledFiled
                                                06/10/20
                                                     05/19/21
                                                           PagePage
                                                                528 of
                                                                    14606
                                                                       of 16




        1995. The aforementioned actions and practices by Defendants were and are a contract,

agreement, combination, or conspiracy in an unreasonable restraint of trade or commerce in New

Mexico, thus violating the New Mexico Antitrust Act, N.M. Stat. Ann. § 57-1-1 et seq.

        1996. The aforementioned actions and practices by Defendants were unfair or deceptive

trade practices as they were false or misleading oral or written statements or other

representations made in connection with the sale of goods in the regular course of their trade or

commerce, that may, tended to or did deceive or mislead consumers. These practices included

false or misleading statements of fact concerning the price and availability of drugs and failures

to state material facts about the costs of drugs, actions that deceived or tended to deceive

consumers. Additionally, Defendants' actions constituted unconscionable trade practices, because

they resulted in supra-competitive prices for the aforementioned drugs, resulting in a gross

disparity between the prices paid by consumers and the value received. These practices and

actions violated the New Mexico Unfair Practices Act, N.M. Stat. Ann. § 57-12-1 et. seq.

        1997. The aforementioned actions and practices by Defendants also constitute unfair

competition and unjust enrichment under New Mexico’s common law.

        1998. Accordingly, the State of New Mexico is entitled remedies available to it under

the New Mexico Antitrust Act, the New Mexico Unfair Practices Act, and New Mexico common

law, including injunctive relief, actual, treble, and statutory damages, restitution, disgorgement,

civil penalties, costs, attorney’s fees, and any other appropriate monetary and injunctive relief.

See N.M. Stat. Ann. §§ 57-1-3, -7, -8; N.M. Stat. Ann. § 57-12-8, -10, -11.

                                            New York

        1999. Plaintiff State of New York repeats and re-alleges each and every preceding

allegation as if fully set forth herein.



                                                515
     Case
      Case2:16-md-02724-CMR
            2:20-cv-03539-CMR Document
                               Document1773-3
                                        1 FiledFiled
                                                06/10/20
                                                     05/19/21
                                                           PagePage
                                                                529 of
                                                                    15606
                                                                       of 16




        2000. In addition to violating federal antitrust law, the aforementioned practices by the

Defendants violate New York antitrust law, the Donnelly Act, New York Gen. Bus. Law §§ 340-

342c, and constitute both "fraudulent" and "illegal" conduct in violation of New York Executive

Law § 63(12).

        2001. Plaintiff State of New York seeks relief, including but not limited to damages, for

New York consumers and New York state entities that paid for one or more of the drugs

identified in this Complaint during the relevant period and thereby paid more than they would

have paid but for Defendants' unlawful conduct. Plaintiff State of New York also seeks, and is

entitled to, civil penalties, injunctive relief, other equitable relief (including but not limited to

disgorgement), and fees and costs.

                                           North Carolina

        2002. Plaintiff State of North Carolina repeats and re-alleges each and every preceding

allegation as if fully set forth herein.

        2003. Defendants' acts of distributing, marketing and selling generic pharmaceutical

drugs to consumers through drug wholesalers and distributors, pharmacy and supermarket

chains, and other resellers of generic pharmaceutical drugs and in otherwise engaging in the

conduct more fully described herein with respect to the numerous generic pharmaceutical drugs

identified herein, the Defendants are engaging in trade or commerce that directly or indirectly

harmed North Carolina consumers pursuant to North Carolina’s Unfair or Deceptive Practices

Act, N.C. Gen. Stat. § 75-1 et seq.

        2004. The Defendants agreed to, and did in fact, act in restraint of trade or commerce in

each generic drug market identified herein that includes North Carolina, by affecting, fixing,

controlling and/or maintaining at artificial and non-competitive levels, the prices at which the



                                                  516
Case
 Case2:16-md-02724-CMR
       2:20-cv-03539-CMR Document
                          Document1773-3
                                   1 FiledFiled
                                           06/10/20
                                                05/19/21
                                                      PagePage
                                                           588 of
                                                               16606
                                                                  of 16




                                Respectfully submitted,

                                LETITIA JAMES
                                Attorney General of the State of New York

                                CHRISTOPHER D’ANGELO
                                Chief Deputy Attorney General
                                Economic Justice Division

                                ELINOR HOFFMANN
                                Acting Chief, Antitrust Bureau

                                ROBERT L. HUBBARD
                                AMBER WESSELS-YEN
                                BEATRIZ MARQUES
                                Assistant Attorneys General

                                28 Liberty, 20th Floor
                                New York, New York 10005
                                Tel: (212) 416-8267
                                Fax: (212) 416-6015

                                ATTORNEYS FOR THE
                                STATE OF NEW YORK




                                 575
